Citation Nr: 1606767	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  He died in April 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Chicago, Illinois currently holds jurisdiction over the appeal.

In February 2015, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in March 2015 at which time it was remanded for additional development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On August 22, 2006, the Veteran filed an initial claim for service connection for adenoid cystic carcinoma of the nasal mucosa.

2.  In a December 2009 decision, the RO granted service connection for adenoid cystic carcinoma of the nasal mucosa, effective August 22, 2006.

3.  A claim of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma was pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death.

4.  No informal claims for service connection for adenoid cystic carcinoma were filed prior to August 22, 2006.  


CONCLUSION OF LAW

The claim for an effective date earlier than August 22, 2006, for the award of   service connection for adenoid cystic carcinoma of the nasal mucosa for accrued benefits purposes, is without legal merit.  38 U.S.C.A. §§ 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1000(a), (c), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In this case, the appellant has been notified of the reasons for the denial of the claim, and has been afforded opportunity to present evidence and argument with respect to the claim.  Any notice error based on an incomplete notice did not affect the fairness of the process.  The appellant submitted statements in support of her claim and these statements discussed why she believed that an earlier effective date was warranted.  Her primary argument has been that the Veteran's adenoid cystic carcinoma of the nasal mucosa was diagnosed in August 2001 and, while she was unsure whether the Veteran filed a claim for benefits prior to August 22, 2006, she assumes that he did, and that, even if he did not, VA was aware of his August 2001 diagnosis of nasal cancer since it was a VA facility that diagnosed him with this disorder.  Thus, the appellant contends that the effective date of his claim should be back to the date of his diagnosis.  The Board finds that the appellant has had an opportunity to participate effectively in the appeals process, including attending a Board hearing. 

The Board also finds that VA has a duty to assist the claimant in the development of her claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, VA treatment records, arguments from the appellant, and the transcript from the appellant's Board videoconference hearing. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.

As above, the appellant was provided an opportunity to set forth her contentions during a Board hearing before the undersigned Veterans Law Judge in February 2015.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2015 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the appellant's contentions in support of her earlier effective date claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available, but had not already been obtained by the AOJ or submitted by the Veteran and/or appellant.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Also, as previously noted, in March 2015, the Board remanded the case for additional development, to include a determination regarding the appellant's substitution claim (which was accomplished in the May 2015 supplemental statement of the case) as well as obtaining outstanding VA treatment records dated from July 2001 to May 2004 and August 2006 to January 2008 (which was accomplished in May 2015).  Therefore, the Board finds that the AOJ has substantially complied with the March 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the appellant.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Analysis

As discussed above, the appellant argues that the Veteran's adenoid cystic carcinoma of the nasal mucosa was diagnosed in August 2001 and, while she is unsure whether the Veteran filed a claim for benefits prior to August 22, 2006, she assumes that he did, and that, even if he did not, VA was aware of his August 2001 diagnosis of nasal cancer since it was a VA facility that diagnosed him with this disorder.  Thus, the appellant contends that the effective date of his claim should be back to the date of his diagnosis. 

In a statement date-stamped as received at the RO on August 22, 2006, the Veteran filed a claim for service connection for cancer of the nasal passages.  VA treatment records show that the Veteran was first diagnosed with adenoid cystic carcinoma of the nasal mucosa in approximately August 2001.  The Veteran's claim was initially denied in April 2007 and August 2009 rating decisions, finding that adenoid cystic carcinoma of the nasal mucosa was not a "respiratory cancer" and, thus, not entitled to a presumptive service connection based on his presumed exposure to herbicides pursuant to 38 C.F.R. §§ 3.307, 3.309(c).  However, in a December 2009 rating decision, the RO granted service connection for adenoid cystic carcinoma of the nasal mucosa on a direct basis, assigning a 30 percent disability rating effective August 22, 2006 and a 100 percent disability rating for adenoid cystic carcinoma of the nasal mucosa, effective January 29, 2008.  

In February 2010, the Veteran filed a VA Form 21-4138 stating "START CLAIM FOR EARLY EFFECTIVE DATE FOR SERVICE CONNECTED AGENT ORANGE RELATED ANDENOCYSTIC CARCINOMA (DATED 7-2001)."  The Board has construed this document as a timely filed notice of disagreement (NOD) with respect to the effective date assigned for the award of service connection for adenoid cystic carcinoma.  See 38 C.F.R. §§ 20.201, 20.300, 20.302(a).  Unfortunately, the Veteran died in April 2010, prior to any AOJ action on this NOD.

In June 2010, the appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if applicable).  

When a Veteran dies, an eligible person to process any pending claims may be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A - allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

As discussed above, the Veteran initiated a timely appeal in February 2010 on the issue of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma.  The appellant submitted a claim for accrued benefits in June 2010, within one year of the Veteran's death, and in a May 2015 supplemental statement of the case, it was determined that the appellant was an eligible substitute for the purpose of processing the Veteran's appeal to completion.  

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating, or based on the evidence actually or constructively in the claims file on the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet. App. 353 (1993).  Accrued benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2). Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

The regulatory scheme concerning "claims" has recently been revised. See 79 FR 57695, Sept. 25, 2014.  As the claim at issue in the appeal was filed before this revision, the prior regulatory provisions apply.  A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "Claim-Application means a formal or informal communication is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

As noted previously, the Veteran's dates of active duty service were from March 1969 to October 1970.  The RO received his claim of service connection for nasal cancer on August 22, 2006.  The claim was received more than one year after the Veteran's separation from active duty service.  Thus, an effective date for the grant of service connection for accrued benefits is not established back to the day after the Veteran's separation from active duty service.  The evidence of record does not reflect any earlier formal or informal claim for service connection for nasal cancer prior to August 22, 2006. 

The Board acknowledges the appellant's statement that she is unsure whether the Veteran filed a claim for benefits prior to August 22, 2006, but she assumed that he did.  Despite the appellant's assumption that the Veteran filed a claim for service connection for nasal cancer prior to August 22, 2006, the evidence does not support such a finding.  

The Board also acknowledges the appellant's argument that VA treatment records showing a diagnosis of adenoid cystic carcinoma of the nasal mucosa as early as August 2001 constitutes an informal claim for such disability.  However, where an application for service connection for a disability has not been received, the mere receipt of medical records, even including a diagnosis, cannot be construed as an informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In this case, the Veteran's medical records, prior to August 22, 2006, reflect his diagnosis and ongoing treatment for adenoid cystic carcinoma of the nasal mucosa, however, the medical records do not document an expression of an intent to file for compensation benefits.  Moreover, the appellant has not submitted any other written or recorded communication of the Veteran's intent to file a claim prior to August 22, 2006. 

The Board does note that retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Specifically, with respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. Of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  However, the term "covered herbicide disease" does not include adenoid cystic carcinoma of the nasal mucosa.  38 C.F.R. § 3.816(b)(2)(i). 

Therefore, although the appellant argues that the Veteran's award of service connection for adenoid cystic carcinoma of the nasal mucosa should have an earlier effective date based on the date entitlement arose (the Veteran's August 2001 diagnosis of adenoid cystic carcinoma of the nasal mucosa), VA regulations explicitly state that the effective date for a claim for disability benefits is the date of receipt of claim or the date entitlement arose, whichever is later (italics added for emphasis).  Id.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, as the Veteran did not file a claim for service connection for nasal cancer within one year of separation from service, and there is no interim evidence of a claim, formal or informal, the Board finds that the earliest possible effective date is August 22, 2006.


ORDER

An effective date prior to August 22, 2006, for the award of service connection for adenoid cystic carcinoma for accrued benefits purposes, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


